           Case 1:21-cv-01893-LTS Document 9 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIGEL FREDERICKS,

                             Plaintiff,
                                                                   21-CV-1893 (LTS)
                     -against-
                                                                         ORDER
CORRECTION OFFICER JOHN PARILLA,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in Rikers Island, is proceeding pro se and in forma

pauperis. The docket for this case shows that Plaintiff is detained in the Anna M. Kross Center.

The docket of another case Plaintiff has pending in this District shows that Plaintiff is detained in

the George R. Vierno Center (GRVC). 1 The New York City Department of Correction Inmate

Lookup confirms that Plaintiff is currently housed in GRVC. The Court has directed the Clerk of

Court to update Plaintiff’s address in this case.

       By order dated June 1, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days to address deficiencies in his original complaint, and warned him that failure to

comply would result in dismissal of the action for failure to state a claim. (ECF 7.) The Clerk of

Court mailed that order to Plaintiff on the same day that it was issued; the letter was not returned,

and there is no indication that Plaintiff failed to receive it. But Plaintiff has not filed an amended

complaint or otherwise communicated with the Court.




       1
         See Fredericks v. Doe, No. 21-CV-553 (GBD) (S.D.N.Y. filed Jan. 21, 2021). Plaintiff,
has previously been warned that it is his obligation to promptly submit a written notification to
the Court if his address changes, and that the Court may dismiss the action if Plaintiff fails to do
so. (No. 21-CV-1893, ECF 5 at 2.)
           Case 1:21-cv-01893-LTS Document 9 Filed 08/20/21 Page 2 of 2




       The Court grants Plaintiff an extension of time to file an amended complaint as outlined

in the June 1, 2021 order. Plaintiff is directed to file an amended complaint within sixty of the

date of this order. If Plaintiff fails to comply within the time allowed, and he cannot show good

cause to excuse such failure, the complaint will be dismissed for failure to state a claim upon

which relief may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 20, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
